Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.187 Filed 11/13/18 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 MARK W. DOBRONSKI,                              Case No.: 18-11055

       Plaintiff,                                Marianne O. Battani
 v.                                              United States District Judge

 ALARM MANAGEMENT II,                            Stephanie Dawkins Davis
 LLC,                                            United States Magistrate Judge

      Defendant.
 ____________________________/

                      REPORT AND RECOMMENDATION
                    DEFENDANT’S MOTION FOR SANCTIONS
                        PURSUANT TO RULE 11 (Dkt. 9)

I.    PROCEDURAL HISTORY

      Plaintiff Mark W. Dobronski brought this action pro se against Alarm

Management II, LLC under 47 U.S.C. § 227, et. seq., the Telephone Consumer

Protection Act of 1991, and Mich. Comp. Laws § 445.111, et. seq., the Michigan

Home Solicitation Sales Act. (Dkt. 1). Alarm Management timely removed the

case to the United States District Court for the Eastern District of Michigan on

April 2, 2018. (Dkt. 1). On July 11, 2018, Alarm Management filed its motion for

sanctions pursuant to Rule 11. (Dkt. 9). Dobronski responded (Dkt. 10) and

Alarm Management replied (Dkt. 12). District Judge Marianne O. Battani referred

the motion to the undersigned for report and recommendation on July 18, 2018.

(Dkt. 11). The matter is now ready for report and recommendation.
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.188 Filed 11/13/18 Page 2 of 16




      For the reasons stated more fully below, the undersigned RECOMMENDS

that Alarm Management’s motion for Rule 11 sanctions be DENIED WITHOUT

PREJUDICE but DENIED WITH PREJUDICE on the issue of Dobronski’s

discovery responses.

II.   FACTUAL BACKGROUND AND PARTIES’ ARGUMENTS

      A.     Plaintiff’s Complaint

      Dobronski’s complaint is about two phone calls received from Alarm

Management that he claims were illegal phone calls pursuant to the Telephone

Consumer Protection Act (TCPA) and Michigan Home Solicitation Sales Act

(MHSA). Dobronski alleges that his residential telephone numbers, (734) 424-

1212 and (734) 424-2424, are listed on the National Do Not Call Registry. (Dkt. 1,

¶ 8). He further claims that he has not had a business relationship with Alarm

Management and did not provide prior express consent to the company to initiate

any telephone call to his residential telephone numbers at any time relevant to this

case. (Id. at ¶ 9-10).

      On October 25, 2017, Alarm Management allegedly used an automated

telephone dialing system to initiate a telephone solicitation to Dobronski to sell a

home security system or service. (Id. at ¶ 13). This phone call violated the TCPA

and MHSA because it was to Dobronski’s telephone number on the Do Not Call

list. Dobronski alternatively alleges that the telephone solicitation violated the


                                          2
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.189 Filed 11/13/18 Page 3 of 16




TCPA because the call was made to a telephone number which is an emergency

telephone phone line for a law enforcement agency and which is assigned to a

radio common carrier service. (Id. at ¶ 14-15). On November 1, 2017, Alarm

Management again initiated a telephone solicitation to Dobronski to sell a home

security system or service. (Id. at ¶ 20). Again, Dobronski alleges that this phone

call violated the TCPA and MHSA because the call was to a number on the Do Not

Call list or, alternatively, because the call was to an emergency telephone line for a

law enforcement agency. (Id. at 21, 22, 25).

      B.        Defendant’s Motion for Sanctions

      Defendant Alarm Management II, LLC does business as Sonitrol Great

Lakes (Sonitrol). 1 Sonitrol brings this motion for sanctions on the basis that

Dobronski’s factual assertions in the complaint are knowingly false and

misleading.

      Sonitrol is a company that provides security services and engaged EAM

Staffing Solutions, LLC to provide telemarketing services for prospective

commercial clients. Sonitrol contends that no calls were made to the two

residential phone numbers Dobronski listed in his complaint. (Dkt. 9, at p. 1, 2).

Rather, audio recordings from the phone calls were made from calls to a

commercial business, Teletech, Inc., at (734) 641-2300. (Id. at Exhibits C and D).


      1
          Defendant refers to itself as Sonitrol Great Lakes. The undersigned will follow suit.

                                                 3
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.190 Filed 11/13/18 Page 4 of 16




According to Teletech’s Michigan Licensing and Regulatory Affairs page,

Teletech is a telecommunications engineering and antenna site management

company. (Id. at Ex. B). Susan Dobronski is listed as Teletech’s president; Mark

Dobronski is listed as its treasurer. (Id.).

      According to the call log and transcript, EAM representative Tino Rossi

placed a phone call to Teletech at (734) 641-2300. (Id. at Ex. C, D). The

individual who answered the phone stated, “Good afternoon, A&B Railroad, how

may I help you?” (Id. at Ex. D). Rossi asked if the number he dialed was

Teletech. The individual responded, “We’re also Teletech. How can I help you?”

Rossi then left a message for Susan. Sonitrol believes that Teletech and A&B

Railroad are commercial businesses that use the same telephone number. (Id. at p.

3). A 2017 Profit Corporation Annual Report filed by Adrian and Blissfield

Railroad Company identifies Mark Dobronski as its president and Susan

Dobronski as its Secretary and Treasurer. (Id. at Ex. E). A&B Railroad is also

listed as having the same registered address as Teletech. (Id.).

      According to Sonitrol, the November 1st phone call was also placed to

Teletech at (734) 641-2300 (Id. at Ex. D) and was answered the same way: “Good

morning. A&B Railroad.” Mr. Rossi stated he was calling for Susan Dobronski.

A person named Stan came on the line—Sonitrol believes Stan is plaintiff Mark

Dobronski—and asked whether Mr. Rossi was trying to reach Susan at home. Mr.


                                               4
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.191 Filed 11/13/18 Page 5 of 16




Rossi said he was not but that he wanted a brief conversation regarding security at

Stan’s location. Stan asked again if Mr. Rossi was trying to contact Susan “At the

house here?” Mr. Rossi said he was. Mr. Rossi also indicated that he was calling

Susan “out of the blue.” (Id.).

       Sonitrol asserts that based on the information highlighted above and

contained in the exhibits, Dobronski has intentionally misrepresented the facts in

the complaint in violation of Rule 11. 2 These misrepresentations include (1) that

Sonitrol initiated a telephone solicitation call to plaintiff rather to Teletech and

Susan Dobronski; (2) that Sonitrol called plaintiff’s residential telephone numbers;

and (3) that the calls were made to an emergency telephone line for a law

enforcement agency rather than to Teletech, a telecommunications engineering and

antenna site management company. (Id. at p. 8-9). Because Sonitrol called neither

a residential phone number nor an emergency telephone line for a law enforcement

agency, it argues that Dobronski cannot prevail on his claims under the TCPA and

MHSA as a matter of law. As such, Sonitrol seeks dismissal with prejudice of the

complaint and an award of attorney fees and costs incurred in responding to the

lawsuit as sanctions under Rule 11.




       2
          Sonitrol refers to the complaint as the First Amended Complaint. However, there is no
amended complaint on the docket and the complaint Sonitrol attached as Exhibit A to its motion
is plaintiff’s complaint found at docket no. 1 and is not an amended complaint.

                                               5
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.192 Filed 11/13/18 Page 6 of 16




       Sonitrol also seeks sanctions under Rule 11 for Dobronski’s alleged fraud in

discovery responses. Dobronski produced a CD containing an audio recording of

the November 1, 2017 phone call, omitting material portions of the call. (Id. at p.

4-5). Sonitrol argues that this transcript compounds Dobronski’s fraud on the

Court. (Id. at p. 9).

       In response, Dobronski does not contest the fact that Sonitrol did not call the

two residential phone numbers, but rather called (734) 641-2300. (Dkt. 10).

Dobronski argues that (734) 641-2300 is assigned to Adrian & Blissfield Railroad

Company which operates a police department recognized by the Michigan

Commission on Law Enforcement Standards (MCOLES) and the Federal Bureau

of Investigation. (Id. at p. 3, Exhibit 2).3 The Railroad company employs police

officers and lists the 641-2300 number on MCOLES as its phone number.

Dobronski further asserts that the railroad company is licensed by the Federal

Communications Commission (FCC) to operate a radio common carrier service.

(Id. at Ex. 3). Therefore, Sonitrol made a solicitation phone call to a law

enforcement agency in violation of the TCPA.




       3
         Exhibit 2 is a 2013 MCOLES list of agencies. Exhibit 2 does not contain information
from the FBI about A&B Railroad Company.

                                              6
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.193 Filed 11/13/18 Page 7 of 16




       As to Sonitrol’s argument related to Dobronski’s response to discovery,

Dobronski asserts that a discovery dispute is not a proper subject for a Rule 11

motion. Instead, the issue should be dealt with under Rule 26(g). (Id. at p. 5-6).

       In reply, Sonitrol again points out the inconsistencies between the evidence

and what plaintiff alleged in the complaint. Notably, Dobronski did not mention

A&B Railroad in the complaint at all but asserts in his response brief that Sonitrol

called A&B Railroad in violation of the TCPA and MHSA. (Dkt. 12, at p. 1).

Sonitrol also notes that Dobronski’s response brief is silent on Teletech and

Sonitrol’s assertion that A&B Railroad and Teletech share the same phone number.

(Id. at p. 2). Further, Sonitrol contends that Dobronski’s claim that he works from

home is irrelevant to the issue of whether the calls violated the TCPA and MHSA

because plaintiff concedes that the calls were made to the 641-2300 number and he

does not rebut that the number is associated with Teletech, a commercial business.

(Id. at p. 3-4).

       According to Sonitrol, even if A&B Railroad were the intended recipient, it

did not violate the law by initiating a telemarketing call to (734) 641-2300.

Although Dobronski submits the MCOLES list to support his assertion that A&B

Railroad is a law enforcement agency, Sonitrol asserts that the 641-2300 number is

not A&B’s emergency number. Rather, the Michigan Railroad Association lists




                                          7
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.194 Filed 11/13/18 Page 8 of 16




the emergency number as (800) 555-2580. (Id. at p. 5-6, Ex. 4).4 Sonitrol also

provides a brief history of Dobronski’s litigious behavior and his conduct on the

bench as a Justice of the Peace in Arizona in suggesting that Dobronski lacks

credibility in this case. (Id. at p. 7-8).

III.   ANALYSIS AND RECOMMENDATIONS

       A.     Rule 11 Sanctions

       Federal Rule of Civil Procedure 11(b) provides:

              (b) Representations to the Court. By presenting to the
              court a pleading, written motion, or other paper--whether
              by signing, filing, submitting, or later advocating it--an
              attorney or unrepresented party certifies that to the best
              of the person's knowledge, information, and belief,
              formed after an inquiry reasonable under the
              circumstances:

              (1) it is not being presented for any improper purpose,
              such as to harass, cause unnecessary delay, or needlessly
              increase the cost of litigation;

              (2) the claims, defenses, and other legal contentions are
              warranted by existing law or by a nonfrivolous argument
              for extending, modifying, or reversing existing law or for
              establishing new law;

              (3) the factual contentions have evidentiary support or, if
              specifically so identified, will likely have evidentiary
              support after a reasonable opportunity for further
              investigation or discovery; and



       4
        Sonitrol does not explain why the Michigan Railroad Association list in effect takes
precedence over the MCOLES list.

                                               8
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.195 Filed 11/13/18 Page 9 of 16




             (4) the denials of factual contentions are warranted on the
             evidence or, if specifically so identified, are reasonably
             based on belief or a lack of information.

“[I]n this circuit, the test for the imposition of Rule 11sanctions is whether the

individual attorney's conduct was reasonable under the circumstances.” Michigan

Division-Monument Builders of North America v. Michigan Cemetery Ass'n, 524

F.3d 726, 738-739 (6th Cir. 2008) (quoting Mann v. G & G Mfg., Inc., 900 F.2d

953, 958 (6th Cir. 1990)). The test of reasonableness under the circumstances is an

objective standard. Century Prods., Inc. v. Sutter, 837 F.2d 247, 253 (6th Cir.

1988). This objective standard is intended to eliminate any “empty-head pure-

heart” justification for patently frivolous arguments. Nieves v. City of Cleveland,

153 Fed. Appx. 349, 353 (6th Cir. 2005).

      Rule 11 “stresses the need for some prefiling inquiry into both the facts and

the law to satisfy the affirmative duty imposed by the rule.” Albright v. Upjohn,

788 F.2d 1217, 1221 (6th Cir. 1986). A good-faith belief in the merits of a case is

insufficient to avoid Rule 11 sanctions. Mann, 900 F.2d at 958. Sanctions are

mandatory in the event that the court determines that Rule 11 has been violated,

but the court has “wide discretion” in delineating the extent of the sanctions

imposed. Albright, 788 F.2d at 1222. “The standard for sanctioning parties is the

same as that for counsel: reasonableness under the circumstances per Rule 11, or

‘in bad faith, vexatiously, wantonly, or for oppressive reasons’ under this Court's


                                           9
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.196 Filed 11/13/18 Page 10 of 16




 inherent sanctioning power.” Adams v. Penn Line Services, Inc., 2009 WL

 1514605, *4 (N.D. Ohio 2009). Rule 11(c) provides, “[i]f, after notice and a

 reasonable opportunity to respond, the court determines that Rule 11(b) has been

 violated, the court may impose an appropriate sanction on any attorney, law firm,

 or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P.

 11(c)(1). Pro se plaintiffs are not exempt from Rule 11 sanctions simply because

 they are not represented by counsel. Graham v. Liberty Mut. Ins. Co., 2009 WL

 1034942, *4 (E.D. Tenn. 2009) (citing Bus. Guides, Inc. v. Chromatic Communs.

 Enters., 498 U.S. 533, 564 (1991)) (“Requiring pro se litigants to make the Rule

 11 certification ensures that, in each case, at least one person has taken

 responsibility for inquiry into the relevant facts and law.”); see also Kaye v. Acme

 Investments, Inc., 2008 WL 4482304, *1 (E.D. Mich. 2008) (“Pro se litigants must

 comply with Rule 11 no less than attorneys, and must make a reasonable inquiry as

 to whether the pleading in question is well-grounded in fact and warranted by

 existing law.”). The primary purpose of Rule 11 sanctions is to deter future

 conduct of a like nature. Kaye, at *1. Notably, a plaintiff's intentional

 misrepresentation on the record is serious misconduct warranting dismissal as a

 sanction. Dietrich v. City of Grosse Pointe Park, 2017 WL 5709592, at *6 (E.D.

 Mich. Jan. 12, 2017) (citing Amadasu v. General Revenue Corp., 2008 WL

 207936, *5 (S.D. Ohio 2008)).


                                           10
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.197 Filed 11/13/18 Page 11 of 16




       B.     Discussion

       The undersigned first notes that Sonitrol represents that it complied with

 Rule 11’s safe harbor provision. (Dkt. 9, at p. 4). Sonitrol states that it served

 Dobronski with the motion on June 19, 2018, more than 21 days before bringing

 the motion to the Court. Nevertheless, the undersigned suggests that Sonitrol’s

 Rule 11 motion is premature because it has not yet filed a dispositive motion on the

 merits of Dobronski’s claims.

       In general, a Rule 11 motion is not a proper substitute for a dispositive

 motion and “‘should not be employed ... to test the sufficiency or efficacy of

 allegations in the pleading; other motions are available for those purposes.’”

 E.E.O.C. v. Pines of Clarkston, Inc., 2014 WL 6612375, at *2 (E.D. Mich. Nov.

 20, 2014) (Steeh, J.) (quoting Safe–Strap Co. v. Koala Corp., 270 F.Supp.2d 407,

 416 (S.D.N.Y. 2003)). In Safe–Strap, a patent infringement action, defendant

 sought dismissal of the case as a Rule 11 sanction on the grounds that the

 complaint was allegedly frivolous, but defendant had not filed a motion for

 summary judgment. Id. at 410–11. Based on the procedural distinctions

 between summary judgment motions and sanction motions, the court found that it

 would be prejudicial to the plaintiff to consider dismissal as a sanction prior to

 hearing the matter via a summary judgment motion. Id. at 419. In Pines of

 Clarkston, the Court was faced with a Rule 11 motion in a slightly different


                                           11
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.198 Filed 11/13/18 Page 12 of 16




 procedural posture from Safe-Strap. There, discovery was closed and the time for

 dispositive motions had passed. The defendant, however, filed a motion to extend

 the time to file dispositive motions while the Rule 11 motion was pending. 2014

 WL 6612375, at *2. The court denied the Rule 11 motion because dismissal as a

 sanction cannot be a substitute for a dispositive motion.

       Here, the parties have until November 13, 2018 to complete discovery and

 until December 14, 2018 to file dispositive motions. While defendant has

 apparently conducted some discovery—Sonitrol seeks sanctions in part for

 Dobronski’s response to discovery—it is not clear that Dobronski has yet engaged

 in discovery. Nevertheless, Sonitrol moves the Court to adjudicate Dobronski’s

 claims in the context of a sanctions motion. This is not the preferred way of

 proceeding (indeed, Sonitrol’s motion reads more like a de facto motion for

 summary judgment). See Pines of Clarkston and Safe-Strap, supra. The Rules

 Advisory Committee “anticipated that in the case of pleadings the sanctions issue

 under Rule 11 normally will be determined at the end of the litigation.” Fed. R.

 Civ. P. 11 (Advisory Committee Notes, 1983 Amendment). The Advisory

 Committee Notes also state that that Rule 11 motions “should not be employed as a

 discovery device or to test the legal sufficiency or efficacy of allegations in the

 pleadings; other motions are available for those purposes.” (1993 Amendment);

 see also Lichtenstein v. Consolidated Serv. Group, Inc., 173 F.3d 17, 23 (1st Cir.


                                           12
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.199 Filed 11/13/18 Page 13 of 16




 1999) (emphasizing that “[c]ourts should, and often do, defer consideration of

 certain kinds of sanctions motions until the end of [the litigation] to gain a full

 sense of the case and to avoid unnecessary delay of disposition of the case on the

 merits. This is a sensible practice where [as here] the thrust of the sanctions motion

 is that institution of the case itself was improper”); Blue v. United States Dep't of

 the Army 914 F.2d 525, 535 (4th Cir.1990), cert. denied sub nom., Chambers v.

 United States Dep't of the Army 499 U.S. 959 (1991) (“[C]laims that are plainly

 meritless should be disposed of early in the course of litigation through summary

 judgment or other pretrial motion[s]. . . . As a general matter, dismissal of a

 frivolous...case on the merits should be a first option, whereas imposition of

 sanctions should be a matter of last resort.”); Hallwood Realty Partners, L.P. v.

 Gotham Partners, L.P., 2000 WL 528633, at *1 (S.D.N.Y. May 2, 2000)

 (denying Rule 11 motion without prejudice “to renewal at conclusion of

 litigation”); Wright and Miller, Federal Practice and Procedure: Civil 3d § 1337.1

 (2004) (stating that when “the challenged conduct is the institution of the action

 itself ... the question whether there has been a Rule 11 violation generally is not

 decided until after the litigation is completed, in order to avoid delaying the

 disposition of the merits of the case”).

       In light of the foregoing, the undersigned suggests that it is premature at this

 time to dismiss the complaint as a Rule 11 sanction. Defendant should first seek


                                            13
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.200 Filed 11/13/18 Page 14 of 16




 dismissal of the claims against it through a dispositive motion, as a Rule 11 motion

 may not substitute for a dispositive motion. See Safe-Step, 270 F. Supp. 2d at 417-

 19 (contrasting the different standards and purposes of a Rule 11 motion with a

 motion for summary judgment). Should defendant prevail on its dispositive

 motion, the Court will, on proper motion, revisit the issue of Rule 11 sanctions.

       In regard to Sonitrol’s request for sanctions for Dobronski’s allegedly

 incomplete discovery response, Dobronski is correct that Rule 11 “does not apply

 to disclosures and discovery requests, responses, objections, and motions under

 Rules 26 through 37.” Fed. R. Civ. P. 11(d). Therefore, Sonitrol is not entitled to

 any relief under that rule. See also, Jones v. Illinois Cent. R. Co., 617 F.3d 843,

 856 (6th Cir. 2010) (denying Rule 11 sanctions for non-compliance with discovery

 requests because Rule 11 does not apply to discovery issues). Accordingly, the

 motion should be DENIED in that regard.

 IV.   RECOMMENDATION

       For the reasons set forth above, the undersigned RECOMMENDS that

 defendant’s motion for sanctions pursuant to Rule 11 (Dkt. 9) be DENIED

 WITHOUT PREJUDICE but DENIED WITH PREJUDICE on the issue of

 Dobronski’s discovery responses.

       The parties to this action may object to and seek review of this Report and

 Recommendation but are required to file any objections within 14 days of service,


                                           14
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.201 Filed 11/13/18 Page 15 of 16




 as provided for in Federal Rule of Civil Procedure 72(b)(2) and Local Rule

 72.1(d). Failure to file specific objections constitutes a waiver of any further right

 of appeal. Thomas v. Arn, 474 U.S. 140 (1985); Howard v. Sec’y of Health and

 Human Servs., 932 F.2d 505 (6th Cir. 1981). Filing objections that raise some

 issues but fail to raise others with specificity will not preserve all the objections a

 party might have to this Report and Recommendation. Willis v. Sec’y of Health

 and Human Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of

 Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Pursuant to Local Rule

 72.1(d)(2), any objections must be served on this Magistrate Judge.

       Any objections must be labeled as “Objection No. 1,” “Objection No. 2,”

 etc. Any objection must recite precisely the provision of this Report and

 Recommendation to which it pertains. Not later than 14 days after service of an

 objection, the opposing party may file a concise response proportionate to the

 objections in length and complexity. Fed.R.Civ.P. 72(b)(2), Local Rule 72.1(d).

 The response must specifically address each issue raised in the objections, in the

 same order, and labeled as “Response to Objection No. 1,” “Response to Objection

 No. 2,” etc. If the Court determines that any objections are without merit, it may

 rule without awaiting the response.

  Date: November 13, 2018                     s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              United States Magistrate Judge


                                            15
Case 3:18-cv-11055-RHC-RSW ECF No. 17, PageID.202 Filed 11/13/18 Page 16 of 16




                          CERTIFICATE OF SERVICE

        I certify that on November 13, 2018, I electronically filed the foregoing
 paper with the Clerk of the Court using the ECF system, which will send electronic
 notification to all counsel of record and that I have mailed by United States Postal
 Service to the following non-ECF participant: Mark W. Dobronski, P.O. Box
 85547, Westland, MI 48185.

                                               s/Tammy Hallwood
                                               Case Manager
                                               (810) 341-7887
                                               tammy_hallwood@mied.uscourts.gov




                                          16
